 


110 HRES 345 EH: Commemorating the 200th anniversary of the Archdiocese of New York.
U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 345 
In the House of Representatives, U. S.,

July 25, 2007
 
RESOLUTION 
Commemorating the 200th anniversary of the Archdiocese of New York. 
 
 
Whereas it is a tradition of the House of Representatives to honor and pay tribute to those places and institutions within the United States whose historic significance has contributed to the culture and traditions of our citizens;  
Whereas, in accordance with this tradition, the House of Representatives is proud to commemorate the 200th anniversary of the Archdiocese of New York and its history of faith and service;  
Whereas the Archdiocese of New York has planned a year-long series of events beginning in April 2007 to celebrate their bicentennial;  
Whereas the Archdiocese of New York is also coordinating with Catholic Charities of New York to institute an Archdiocese of New York Day of Service, to celebrate its history of serving the broader community;  
Whereas, on April 8, 1808, Diocese of New York was established with the Most Reverend R. Luke Concanen as its first Bishop, and was elevated to an Archdiocese in 1850;  
Whereas, on March 15, 1875, His Eminence John Cardinal McCloskey, the second Archbishop of the Archdiocese of New York, became the first Cardinal Archbishop of the Roman Catholic Church in America;  
Whereas the Archdiocese of New York has welcomed three Papal visits, Pope Paul VI on October 5, 1965 and Pope John Paul II on October 7, 1979 and again on October 5, 1995;  
Whereas Elizabeth Ann Seton, a member of the Archdiocese of New York and founder of today’s Catholic education parochial school system, was named the first American-born Saint on September 14, 1975; her name appears on the front doors to St. Patrick’s Cathedral describing her as a Daughter of New York; and several schools are named after her, including Seton Hall University in South Orange, New Jersey;  
Whereas the Archdiocese of New York is currently under the spiritual guidance of His Eminence Edward M. Cardinal Egan, who was installed on June 19, 2000, and elevated to Cardinal on February 21, 2001;  
Whereas the Archdiocese of New York was originally comprised of the entire states of New York and New Jersey, an area that now covers twelve dioceses;  
Whereas, with 2,500,000 Catholics in its fold, the Archdiocese of New York consists of 402 parishes, 278 elementary and high schools, and 3,729 charitable ministries, which include Catholic Charities, hospitals, nursing homes, and outreach programs; and  
Whereas, throughout its rich historical past and up to the present day, the Archdiocese of New York has been sustained by the beneficent efforts of countless parishioners and ministries, past and present, who have generously supported their community with abundant kindness and good deeds: Now, therefore, be it  
 
That the House of Representatives commemorates the 200th anniversary of the Archdiocese of New York.  
 
Lorraine C. Miller,Clerk.
